      CASE 0:19-cv-02343-DSD-HB Document 28 Filed 07/08/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                     Civil No.: 19-2343(DSD/HB)

Chris Scott,

                   Petitioner,

v.                                                     ORDER

Vicki Janssen, Warden,

                   Respondent.


      This matter is before the court upon the Report and

Recommendation of United States Magistrate Judge Hildy Bowbeer

dated April 22, 2020 (R&R).         No objections have been filed to

the   R&R   in   the   time   period   permitted,     despite    granting

petitioner additional time in which to do so.               ECF No. 27.

      Based   on    the   R&R,   and   all   the   files,    records     and

proceedings herein, IT IS HEREBY ORDERED that:

      1.    The R&R [ECF No. 23] is adopted in its entirety;

      2.    The petition for a writ of habeas corpus [ECF No. 1]

is denied;

      3.    This matter is dismissed with prejudice; and
    CASE 0:19-cv-02343-DSD-HB Document 28 Filed 07/08/20 Page 2 of 2




    4.    Petitioner    will   not     be   issued   a   certificate   of

appealability.

    LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated:   July 8, 2020            /s David S. Doty           _
                                 David S. Doty, Judge
                                 United States District Court




                                   2
